Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,979. Although the claims at issue are not identical, they are not patentably distinct from each other because they require a threaded connection pair wherein the structure of the external and internal threads of the copending application anticipate the external and internal threads of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of copending Application No. 17/037,537 in view of USPGPub No. 2015/0050102 (“Lu”). The claims of the instant application differ from that of the copending application in that internal and external threads are reversed, i.e. the instant claims require an external thread with the dumbbell-like shape and a traditional internal thread, and the copending application recites an internal thread with the dumbbell-like shape and a traditional external thread. However, Lu teaches that when engaging symmetric threads with asymmetric threads it is known that the asymmetric threads can be either the external thread or internal thread (figs. 2-5, paras. [0026]-[0028). Thus, it would be predictable that reversing the threads of the copending application will provide a threaded connection suitable for its intended use. Therefore, it would be obvious to modify the threads of the . 
This is a provisional nonstatutory double patenting rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the special conical surface 42 must be shown or the feature canceled from the claims.  The drawings illustrate surface 42 being cylindrical. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites small left taper and large right taper and a traditional thread. The terms “small” and “large” are subjective, thus rendering the limitations indefinite. In addition, it is unclear what the metes and bounds of a traditional thread is. For purposes of examination, traditional thread will be interpreted to mean the threads listed in claim 7.
Claim 1 recites an internal thread (6) and an external thread (9) in mutual thread fit. Claim 1 also recites an external thread and a traditional thread in lines 4 and 6, respectively. It is unclear if these threads are referring to the previously introduced external thread and the traditional thread.
Claim 1 recites (a left taper smaller than a right taper). The parenthesis make it confusing as to whether the limitations are required. In addition, it is unclear if the left and right tapers are referring to the previously introduced left and right tapers.
Claim 1 recites small in the middle and large in both ends and having a left taper (95) smaller than a right taper (96). The terms “large” and “small” are relative terms which render the claim indefinite. In addition, it is unclear if the left and right tapers are referring to the previously introduced left and right tapers.
Claim 1 recites a thread body of the external thread (9) is the helical bidirectional tapered hole (71) on an outer surface of a columnar body (3), and exists in a form of a "material entity" ; a thread body of the internal thread (6) is a helical special tapered hole (4) on an inner surface of a cylindrical body (2) formed by a tooth body of the original traditional internal thread (6) which is assimilated by the bidirectional tapered external thread (9) due to cohesive contact with the bidirectional tapered external thread (9), and exists in a form of a "non-entity space". There is insufficient antecedent basis for the helical bidirectional tapered hole and the original traditional internal thread. Further, it is unclear how the external thread and internal thread, which are physical elements, can be holes. In addition, the quotations render these limitations indefinite.
Claim 1 recites a left taper in line 18 and a right taper in line 19. There is insufficient antecedent basis for these limitations. It is unclear if the left and right tapers are referring to the previously introduced left and right tapers.
Claim 1 recites the left taper (95) and the right taper (96) have … same and/or approximately same tapers, and different tapers. It is unclear how the tapers can be the same and different. Since claim 1 requires the external thread to be asymmetric, for purposes of examination this limitation will be interpreted to mean that the tapers are different.
Claim 1 recites the internal thread (6) and the external thread (9) contain the bidirectional truncated cone body by the special tapered hole. There is insufficient antecedent basis for the special tapered hole. Further, it is unclear how the external thread can contain the cone body by the tapered hole.
Given the specific rejections above (and the general indefiniteness), for purposes of examination, claim 1 will be interpreted as having the following structure:
A connection structure, comprising:
an internal thread and an external thread in mutual thread fit, the external thread comprising a dumbbell-like shaped asymmetrical bidirectional tapered thread having a left taper that is smaller than a right taper, the internal thread comprising one of a triangular thread, a traditional thread, a sawtooth thread, a rectangular thread and an arc thread;
a thread body of the external thread defines a helical bidirectional tapered cone body on an outer surface of a columnar body, the cone body having a middle and two ends wherein a distance of the middle from a central axis of the columnar body is less than a distance of the two ends;
a thread body of the internal thread defines a helical tapered hole on an inner surface of a cylindrical body and is positioned by the external thread due to cohesive contact with the external thread; 
wherein the left taper is formed on a left conical surface of the external thread and corresponds to a first taper angle, and the right taper is formed on a right conical surface of the external thread and corresponds to a second taper angle, the left taper 
wherein the helical tapered hole defined by the internal thread contains the helical bidirectional tapered cone body such that an inner conical surface of the helical tapered hole and one of the left and right conical surfaces of the external thread contact each other.

Claim 2 recites a left conical surface and a right conical surface. It is unclear if these are referring to the left and right conical surfaces introduced in claim 1.
Claim 2 recites a left conical surface of a conical surface (72) of the bidirectional truncated cone body, i.e., a first helical conical surface … a right conical surface of the conical surface (72) of the bidirectional truncated cone body, i.e., a second helical conical surface. It is unclear if the left conical surface, conical surface, and first helical conical surface are all referring to the same surface. It is also unclear if the right conical surface and the second helical conical surface are all referring to the same surface.
Claims 3 and 4 recite the right-angled trapezoid union rotates a circle. It is unclear how the union rotates a circle. For purposes of examination, this limitation will be interpreted as the trapezoid union rotating around the central axis.
Claims 3 and 4 recite a constant speed. It is unclear if this is referring to the constant speed introduced in claim 2.
Claims 2 and 5 recite i.e. …. It is unclear if what is after the “i.e.” is required.
Claim 5 recites the first helical conical surface, the second helical conical surface, and the external helical line. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites truncated cone bodies. It is unclear if this includes the truncated cone body first introduced in claim 1.
Claim 8 recites the traditional internal thread (6) assimilated by the bidirectional tapered external thread (9) is an alienated traditional thread; in other words, a thread body of the assimilated traditional internal thread (6) is a special form of tapered thread. It is unclear if a thread body of the internal thread is referring to the thread body first introduced in claim 1. Further it is unclear how the internal thread can be both assimilated and alienated. In addition, the metes and bounds of the phrase “special form” is unclear.
the special conical surface, the first helical conical surface, the second helical conical surface, the conical surface, and the helical line. There is insufficient antecedent basis for these limitations.
Claim 9 recites when one cylindrical body (2) is combined with the columnar body (3), and the other cylindrical body (2) is capable of being removed and/or kept. It is unclear if the one cylindrical body is referring to the cylindrical body first introduced in claim 1. Further, There is insufficient antecedent basis for the other cylindrical body.
Claim 10 recites the columnar nut body . There is insufficient antecedent basis for this limitation.
Claim 10 recites outer surfaces. It is unclear if this is referring to the outer surface first introduced in claim 1.
Claim 10 recites such as … . It is unclear if what is recited after the “such as” is required.
Claims 7 and 11 are rejected for depending from claim 1.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 4-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 826,136 (“the GB patent”).
Claim 1 recites a connection structure of a dumbbell-like shaped bidirectional tapered external thread having small left taper and large right taper and a traditional thread, comprising an internal thread (6) and an external thread (9) in mutual thread fit, wherein: the connection structure is a connection structure of an external thread of a dumbbell-like shaped (a left taper smaller than a right taper) asymmetrical bidirectional tapered thread and a traditional thread; a complete unit thread of the dumbbell-like shaped (the left taper smaller than the right taper) asymmetrical bidirectional tapered external thread (9) is a helical dumbbell-like shaped asymmetrical bidirectional truncated cone body (71) small in the middle and large in both ends and having a left taper (95) smaller than a right taper (96). The GB patent teaches a bolt 1 and nut 4 connection structure wherein both the bolt comprises asymmetric threads that engage each other with the left taper having a smaller length than the right taper, and the left taper having a smaller angle with respect to a line normal to the axis 5 (fig. 2, page 2 lines 109-124, wherein all references to the GB patent refer to the document submitted with the IDS filed on September 29, 2020). Further, a single thread is helical and comprises an dumbbell-like shape, i.e. a center with a smaller diameter than the ends (fig. 2, and also illustrated in annotated fig. 2 provided in the rejection to claim 2 below). The internal thread comprises a sawtooth thread (Fig. 2, page 2 lines 109-124, which reads on a traditional thread. Further, the threads of the nut delimit a bidirectional tapered hole that houses a truncated cone body defined by the external thread (fig. 2).
Claim 1 also recites a thread body of the external thread (9) is the helical bidirectional tapered hole (71) on an outer surface of a columnar body (3), and exists in a form of a "material entity"; a thread body of the internal thread (6) is a helical special tapered hole (4) on an inner surface of a cylindrical body (2) formed by a tooth body of the original traditional internal thread (6) which is assimilated by the bidirectional tapered external thread (9) due to cohesive contact with the bidirectional tapered external thread (9), and exists in a form of a "non-entity space"; … and the internal thread (6) and the external thread (9) contain the bidirectional truncated cone body by the special tapered hole till an inner conical surface of the special tapered hole and an outer conical surface of the truncated cone body bear each other. As detailed above, the internal thread is on an inner surface of a nut and delimits a helical hole comprising bidirectional tapers, and, the external thread is on an outer surface of a bolt and has bidirectional tapers that delimit truncated cones and a hole between bottom ends of the cones. Further, internal and external threads are positioned with respect to each other to due contact between the threads (fig. 2, page 2 lines 109-124).
a left taper is formed on a left conical surface of the asymmetrical bidirectional tapered external thread and corresponds to a first taper angle, and a right taper is formed on a right conical surface of the asymmetrical bidirectional tapered external thread and corresponds to a second taper angle; the left taper and the right taper have opposite directions, and same and/or approximately same tapers, and different tapers (fig. 2, page 2 lines 109-124).
Claim 2 recites the dumbbell-like shaped bidirectional tapered external thread (9) comprises a left conical surface of a conical surface (72) of the bidirectional truncated cone body, i.e., a first helical conical surface (721) of the truncated cone body, a right conical surface of the conical surface (72) of the bidirectional truncated cone body, i.e., a second helical conical surface (722) of the truncated cone body, and an external helical line. As illustrated in fig. 2 of the GB patent, the external threads form left and right conical surfaces and a helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads.
Claim 2 also recites a shape formed by the first helical conical surface (721) of the truncated cone body and the second helical conical surface (722) of the truncated cone body is the same as a shape of a helical outer flank of a rotating body, wherein the rotating body is formed by two hypotenuses of a right-angled trapezoid union being rotated around a right-angled side of the right-angled trapezoid union, and, at the same time, the right-angled trapezoid union axially moves at a constant speed along a central axis of the columnar body (3); wherein the right-angled trapezoid union is formed by oppositely jointing symmetrical upper sides of two right-angled trapezoids; the two right-angled trapezoids have same lower sides and upper sides, but different right-angled sides; and the two right-trapezoids are coincident with the central axis of the columnar body (3). As illustrated in annotated fig. 2 of the GB patent illustrated below, the shapes of the conical surfaces of both the internal and external threads have the shape described above.

    PNG
    media_image1.png
    422
    553
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 4 recites when the right-angled trapezoid union rotates a circle at a constant speed, an axial movement distance of the right-angled trapezoid union is equal to a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. As illustrated in figs. 1 & 2 of the GB patent, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 2 provided in the rejection to claim 2 above.
Claim 5 recites the left conical surface and the right conical surface of the asymmetrical bidirectional tapered external thread (9), i.e., the first helical conical surface (721) of the truncated cone body and the second helical conical surface (722) of the truncated cone body, and the external helical line (8) are all continuous helical surfaces or discontinuous helical surfaces; and the special tapered hole (4) is provided with a special conical surface (42), and the special conical surface (42) is a continuous helical surface or discontinuous helical surface. The GB patent teaches the threads being continuous helical surfaces (figs. 1 & 2).
Claim 6 recites the external thread (9) is formed by oppositely jointing symmetrical upper sides of two truncated cone bodies (7), wherein the truncated cone bodies (7) have same lower sides and upper sides, but different cone heights, and the lower sides of the two truncated cone bodies (7) are located at two ends of the bidirectional tapered hole (41) and are mutually jointed with lower sides of the adjacent bidirectional truncated cone body (71). As illustrated in fig. 2 of the GB patent, each taper of a single thread of the external thread delimits a truncated cone having top surfaces and bottom surfaces at the same distance from the axis 5. In addition, since the tapers have different lengths/angles, the heights of the cones are different. As further illustrated, the lower sides of the cones are at ends of the individual thread such that they are joined with lower sides of adjacent threads.
Regarding claim 7, the GB patent further teaches the traditional thread comprises any one of a triangular thread, a traditional thread, a sawtooth thread, a rectangular thread and an arc thread (fig. 2, page 2 lines 109-124).
Claim 10 recites the columnar nut body (3) is solid or hollow, comprising cylindrical and/or non-cylindrical workpieces and objects which need to be machined with the bidirectional tapered external thread (9) on outer surfaces thereof, and the outer surfaces comprise geometric shapes of outer surfaces such as cylindrical surfaces and/or non-cylindrical surfaces such as conical surfaces. The GB patent teaches the bolt being solid and having an outer surface that is capable of being machined to provide the threads (fig. 2).
Regarding claim 11, the GB patent further teaches the first taper angle is greater than 0 and smaller than 53, and the second taper angle is greater than 0 and smaller than 53; and/or, the second taper angle is greater than or equal to 53 and smaller than 180 (fig. 2, page 2 lines 109-124).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published  May 26, 2017 (“NPL”).
Regarding claim 3, the GB patent fails to explicitly teach when the right-angled trapezoid union rotates a circle at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. However, this would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted herewith). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).

Given the above modification, since the lead of the GB patent is doubled, the shape of a thread of the GB patent would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of USPGPub No. 2013/0230364 (“Mori”).
Claim 8 recites the bidirectional tapered external thread (9) has an ability to assimilate the traditional internal thread (6); the traditional internal thread (6) assimilated by the bidirectional tapered external thread (9) is an alienated traditional thread; in other words, a thread body of the assimilated traditional internal thread (6) is a special form of tapered thread (1); the internal thread (6) and the external thread (9) form a thread pair (10); the thread pair (10) is formed by a plurality of cone pairs; and each of the cone pair is formed by the helical bidirectional truncated cone body (71) and the helical special tapered hole (4) in mutual fit. The GB patent teaches the internal and external threads to contact each other, i.e. assimilate, while a gap is provided between a portion of the threads, i.e. alienated. Further, each thread is formed of two truncated cone pairs that engage truncated cone pairs of the other thread.
Claim 8 also recites a contact surface between the special conical surface (42) and the first helical conical surface (721) of the truncated cone body and a contact surface between the special conical surface (42) and the second helical conical surface (722) of the truncated cone body are used as bearing surfaces; an outer diameter of an internal cone and an inner diameter of an external cone are centered under the guidance of the helical line till the conical surface (72) of the bidirectional truncated cone body and the special conical surface (42) are cohered till the helical conical surface bears a load in one direction and/or the helical conical surface bears the load in two directions and/or till self-positioning generated by self-positioning contact and/or interference contact. When screwing the nut onto the bolt of the GB patent, the threads will contact/bear the opposite thread and will center each other at least in one direction (page 2 lines 109-124).
The GB patent fails to explicitly teach a single-pitch thread body of the bidirectional tapered external thread (9) is an incomplete tapered geometry. However , this would have been obvious in view of Mori.
Mori is directed to a threaded fastener (Title) . Mori teaches that it is known for threaded fasteners to have incomplete threads 20a at opposite end portions (fig. 1A, para. [0038]). In this case, both the GB patent and Mori teach a threaded fastener. It would be predictable in view of Mori, and thus obvious, for the starting and end threads to be incomplete.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the GB patent as applied to claim 1 above, and further in view of Bolt Science, The Use of Two Nuts to Prevent Self Loosening, available at https://www.boltscience.com/pages/twonuts.htm, Screen shot taken on February 25, 2017 (“NPL2”).
Regarding claim 9, the GB patent fails to explicitly teach when one cylindrical body (2) is combined with the columnar body (3), and the other cylindrical body (2) is capable of being removed and/or kept. However, this would have been obvious in view of NPL2. 
NPL2 teaches that it is known to use two nuts screwed onto a single screw to prevent self-loosening (pages 1-5 in the document submitted herewith). In this case, both the GB patent and NPL2 are directed to a bolt and nut combination. In view of NPL2, there would be a reasonable expectation of success of using modifying the size of the bolt shank or the nut such that a second nut can be screwed onto the bolt of the GB patent, having the same thread as the nut taught by the GB patent, and that doing so can provide superior locking capability. Thus, it would be obvious to modify the axial length of the bolt shaft or nut of the GB patent such that a second nut can be screwed thereon having the same internal thread as the nut taught by the GB patent.
the removed cylindrical body (2) is used as an installation process nut, and an internal thread of the installation process nut comprises the traditional thread, and the removed cylindrical body (2) is also capable of being manufactured by a unidirectional tapered thread and a bidirectional tapered thread (1) that are capable of being screwed with the columnar body (3). Given the above modification, a second nut having the same thread as the other nut is capable of being screwed on the bolt and being used as an installation process nut. Further, one of skill in the art will appreciate that the second nut is capable of being formed with other threads capable of engaging the threads of the bolt of the GB patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”